DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention group I, Species A (Figs. 4-5), in the reply filed on 06/01/2022 is acknowledged.
Applicants designed claims 1-31 read into elected Species. This is clearly inaccurate. The examiner considers claims 8-9 and 15-16 should also be withdrawn.
The “a plurality of frames” is a feature of Fig. 8.
The “a first shielding member” of claim 13 is 1136a is a feature of Fig. 8. Yet the second shielding member 136b of Fig. 5 read into claim 13 based on different interpretation.
However, the “the at least one deposition assembly further includes a second shielding member, the second shielding member separating the plurality of pattern sheets from one another” of claim 15 is a feature of Fig. 12. 
	Claim 5 and 19 each is considered reading into Fig. 4. Claims 5 and 19 are examined not because of the Species C, Figs. 9-10 or Figs. 11-12.
Claims 8-9, 15-16, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention group II and Species B-E, there being no allowable generic or linking claim.
Claim Interpretations
	The “the plurality of pattern sheets is within a single space” of claim 3, space can be a vast space containing multiple deposition assemblies. 

	Claim 6, “wherein the plurality of deposition sources are within different spaces”, spaces, without specific definition such as chamber spaces, are intrinsically different for each deposition source.

Claim 18, “at least certain ones of the plurality of deposition assemblies are within different spaces”, again, without specific definition such as chamber spaces, are intrinsically different for each deposition assembly.

Claim 28 is an alternative arrangement discussed but not shown in Fig. 5.

	The “An organic layer deposition apparatus”, the type of the material used during deposition is considered an intended use of the apparatus.
The “the plurality of deposition assemblies forms different organic layers” of claim 19, using different organic material is considered an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “a first conveyer unit” of claim 20, this is considered as “The LMS magnet 431b and the coil 411 may form an operation unit” ([0130]).
The “a second conveyer unit” of claim 20, this is considered as “a coil 421, roller guides 422, and a charging track 423” ([0119]).
The ” a moving unit” of claim 20, this is considered as “a carrier 431 and an electrostatic chuck 432 attached thereto” ([0118]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-14, 17-19, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OCHI  et al. (US 20150361546, hereafter ‘546).
‘546 teaches all limitations of:
Claim 1: VAPOR DEPOSITION DEVICE (title), an organic EL display device ([0004], the claimed “An organic layer deposition apparatus, comprising”):
 As illustrated in FIG. 2, the vapor deposition device 50 in accordance with the present embodiment mainly includes a vacuum chamber 51 (a film-forming chamber), a substrate holder 52 (a substrate holding member), a substrate moving device 53, the vapor deposition unit 54, a vapor deposition unit moving device 55, an alignment observation section (not illustrated) such as an image sensor, and a control circuit (not illustrated) for controlling drive of the vapor deposition device 50. The vapor deposition unit 54 includes a vapor deposition source 60, a limiting plate unit 70, a plurality of vapor deposition masks 80, a holder 90, a shutter (not illustrated), and the like (see FIG. 1 through (a) of FIG. 3) ([0108], the claimed “a deposition unit including at least one deposition assembly spaced apart from a substrate, the at least one deposition assembly depositing a material on the substrate, the at least one deposition assembly including: a deposition source that discharges a deposition material”);
 The vapor deposition source 60 has a quadrilateral shape, for example. The vapor deposition source 60 has a top surface (i.e., a surface facing the limiting plate unit 70) provided with a plurality of injection holes 61 (through holes, nozzles) from which the vapor deposition particles 211 are injected ([0124], the claimed “a deposition source nozzle unit mounted on the deposition source, the deposition source nozzle unit having a deposition source nozzle formed therein”); 
The mask opening group areas 82 are provided so as to correspond to the respective injection holes 61 of the vapor deposition source 60 (see FIG. 1) ([0133], the claimed “and a plurality of pattern sheets facing the deposition source nozzle unit and spaced apart from one another so that the deposition material is deposited on a plurality of different regions of the substrate via the plurality of pattern sheets”).
	Claim 2: as substrate is planar, the deposition regions are clearly planar/parallel to each other (the claimed “wherein two of the plurality of different regions of the substrate are parallel to each other”).
	Claims 3 and 7: The holder 90 includes, as vapor deposition mask holding members, (i) a mask holder 91 (mask frame), (ii) a mask tray 92 ([0174]), As illustrated in FIGS. 1, 2 and 5, the vapor deposition masks 80 are provided on the mask tray 92 ([0175], the claimed “wherein the plurality of pattern sheets is within a single space”, note the “space” can be much larger than the mask tray, “wherein the at least one deposition assembly further includes a frame in which the plurality of pattern sheets is mounted” of claim 7).
Claim 4: Fig. 2 shows vapor deposition sources is between the two masks 80A and 80B despite overlapping a portion of the mask (the claimed “wherein the deposition source is between adjacent pattern sheets from among the plurality of pattern sheets”, note the claim does not exclude overlapping, and Applicants’ Fig. 7 also shows overlapping between the source and the masks).
Claims 5-6 and 18-19: the vapor deposition masks 80 are provided in two rows in the Y axis direction so as to correspond to the respective vapor deposition sources 60A and 60B (Fig. 13, [0134], the claimed “wherein: the at least one deposition assembly includes a plurality of the deposition sources, and each of the plurality of deposition sources corresponds to each of the plurality of pattern sheets”, read into claim 5 but not the same as Applicants’ Fig. 4, “wherein the plurality of deposition sources are within different spaces, respectively” of claim 6, “wherein: the deposition unit includes a plurality of the deposition assemblies, and at least certain ones of the plurality of deposition assemblies are within different spaces” of claim 18, and “wherein: the deposition unit includes a plurality of the deposition assemblies, and the plurality of deposition assemblies forms different organic layers“ of claim 19, see claim interpretation above, see also [0068], different colors requires different materials for deposition).
	Claim 10: Fig. 2 shows the claimed “wherein the plurality of pattern sheets is arranged on a same plane”.
	Claims 11-12: Fig. 12 shows the claimed “wherein adjacent pattern sheets from among the plurality of pattern sheets zigzag with respect to a straight line that passes between the adjacent pattern sheets and is parallel to a deposition-proceeding direction” of claim 11 and “wherein each of the plurality of pattern sheets is eccentric with respect to a straight line that passes between adjacent pattern sheets and is parallel to a deposition-proceeding direction” of claim 12.
Claim 13: The holder 90 is a holding member for holding the vapor deposition source 60, the limiting plate unit 70, and the vapor deposition masks 80 ([0173], the claimed “further comprising a first shielding member adjacent to each of the plurality of pattern sheets”).
Claim 14:Fig. 1 shows the center of the two masks 80A and 80B is a line diagonal to the substrate 200 moving direction Y “wherein the plurality of pattern sheets are arranged in a diagonal direction with respect to a direction in which the substrate is transferred”.
Claim 17: forming such a luminescent layer having a predetermined pattern encompass a vacuum vapor deposition method ([0008], the claimed “wherein the at least one deposition assembly forms a pattern layer on the substrate”).
	Claim 27: that at least one of the film formation target substrate 200 and the vapor deposition unit 54 only needs to be provided so as to be movable relatively to the other. In other words, at least one of the substrate moving device 53 and the vapor deposition unit moving device 55 only needs to be provided ([0120], the claimed “wherein the substrate and the at least one deposition assembly are apart from each other and move relative to each other”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘546, as being applied to claim 1 rejection above, in view of Sakamoto (US 20050166842, hereafter ‘842).
In case Applicants argue that ‘546 does not teach the limitations of claims 11-12 and 14 because of overlapping of mask patterns.

‘842 is analogous art in the field of Vapor Deposition Mask And Organic EL Display Device Manufacturing Method (title). ’842 teaches that FIG. 8 is a diagram showing the structure of the vapor mask 52 according to the third embodiment in which the rows of perforated vapor deposition openings 53 are shifted from one another by a pitch corresponding to the dimension (width) of one color pixel ([0080]), for the purpose of providing a vapor deposition mask structure with high pattern accuracy particularly at mask openings without having to change the substrate structure ([0016]). Note when even number of openings 53 are arranged, they are in diagonal direction. Note Applicants’ disclosure “The number of pattern sheets 131 may be at least two ([0139]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted mask pattern in Fig. 8 of ‘842, as the mask pattern of mask 80A 80B of ‘546, for the purpose of providing a vapor deposition mask structure with high pattern accuracy particularly at mask openings without having to change the substrate structure, as taught by ‘842 ([0016]) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Claims 20-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘546, as being applied to claim 1 rejection above, in view of Choi (US 20140014921, hereafter ‘921). Note claims 20-26, and the parent claim 1 and various dependent claims can also be rejected over ‘921 in view of ‘546.
‘546 teaches that at least one of the film formation target substrate 200 and the vapor deposition unit 54 only needs to be provided so as to be movable relatively to the other. In other words, at least one of the substrate moving device 53 and the vapor deposition unit moving device 55 only needs to be provided ([0130]) but does not teach moving both. ‘546 does not expressly teach the limitations of:  
Claim 20: further comprising a conveyer unit that includes a first conveyer unit and a second conveyer unit that cyclically move a moving unit to which the substrate has been detachably fixed, wherein the first conveyer unit conveys, in a first direction, the moving unit, and the second conveyer unit conveys the moving unit separated from the substrate in a second direction opposite to the first direction.
Claim 22: further comprising an unloading unit separating the substrate from the moving unit, wherein: the moving unit circulates between the first conveyer unit and the second conveyer unit, and the substrate fixed to the moving unit is spaced apart from the at least one deposition assembly while the substrate is being moved by the first conveyer unit.
	Claim 23: wherein the first conveyer unit sequentially conveys the moving unit to a loading unit, the deposition unit, and the unloading unit.
	Claim 24: wherein the second conveyer unit sequentially conveys the moving unit to the unloading unit, the deposition unit, and the loading unit.
	Claim 25: wherein the first conveyer unit and the second conveyer unit pass through the deposition unit.
	Claim 26: wherein the first conveyer unit and the second conveyer unit are on one another in a vertical direction.
Claim 28: wherein: the deposition source nozzle unit includes a plurality of deposition source nozzles arranged in a first direction, and each of the plurality of pattern sheets includes a plurality of patterning slits in a second direction perpendicular to the first direction.

‘921 is analogous art in the field of ORGANIC LAYER DEPOSITION APPARATUS (title), a deposition source for discharging a deposition material; a deposition source nozzle unit including a plurality of deposition source nozzles; a patterning slit sheet including a plurality of patterning slits that are arranged in a first direction; and a deposition source shutter that moves in the first direction, and selectively blocks the deposition material that is vaporized in the deposition source. The transfer unit moves between the first and second conveyer units (abstract). ’921 teaches that The magnetic rail 431b of the main body part 431a and the coil 411 may be combined with each other to constitute an operation unit (Fig. 4, [0132]), the second conveyer unit 420 includes the coil 421, the roller guides 422, and the charging track 423 ([0143], last sentence), The first conveyer unit 410 conveys (or transports) in an in-line manner the transfer unit 430, including the carrier 431 and an electrostatic chuck 432 attached thereto ([0120]), The roller guides 422 guide the carrier 431 to move in a direction. In this regard, the roller guides 422 are formed to pass through the deposition unit 100. In particular, the roller guides 422 support cam followers 431f (for example, see FIG. 5) respectively formed on both sides of the carrier 431 to guide the carrier 431 to move along a direction opposite to the direction of arrow A illustrated in FIG. 3 ([0146]), a loading unit for attaching the substrate to the transfer unit; and an unloading unit for separating, from the transfer unit, the substrate on which the deposition has been completed while passing through the deposition unit ([0024]), The transfer unit may be configured to move between the first conveyer unit and the second conveyer unit ([0047]), the substrate 2 may be fixed (or attached) onto a bottom surface of the transfer unit 430 and then moved into the deposition unit 100 ([0083]), wherein the first conveyer unit is configured to sequentially transport the transfer unit into the loading unit, the deposition unit, and the unloading unit (claim 15 of ‘921), the second conveyer unit is configured to sequentially transport the transfer unit into the unloading unit, the deposition unit, and the loading unit (claim 16 of ‘921), wherein the first conveyer unit and the second conveyer unit pass through the deposition unit (claim 12 of ‘921), and Fig. 4 shows “the first conveyer unit and the second conveyer unit are on one another in a vertical direction”. ‘921 further teaches that a plurality of patterning slits that are arranged in a first direction ([0011]), and the plurality of patterning slits of the patterning slit sheet may be arranged along a second direction that is perpendicular to the first direction ([0033], i.e. either direction is feasible depending on application, of claim 28 of instant application), The deposition source 910 and the deposition source nozzle unit 920, and the patterning slit sheet 950 are combined by using connection members 935 ([0181]), 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted movement of both the substrate moving device 53 and the vapor deposition unit moving device 55 as well as the hardware of ‘921, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

	‘546 further teaches the limitations of:
Claim 21: a vacuum chamber 51 of the vapor deposition device 50 ([0105], the claimed “wherein the deposition unit further includes a chamber including the at least one deposition assembly therein and through which the moving unit passes”).
Claims 29-31: the holder 90 read into the claimed “wherein the deposition source, the deposition source nozzle unit, and at least one of the plurality of pattern sheets are coupled to one another by a connection member and integrally formed with one another” of claim 29, “wherein the connection member guides a movement path of the deposition material” of claim 30, and “wherein the connection member shields a space between the deposition source, the deposition source nozzle unit, and at least one of the plurality of pattern sheets from the outside” of claim 31 (‘921 also teaches The deposition source 910 and the deposition source nozzle unit 920, and the patterning slit sheet 950 are combined by using connection members 935 ([0181], last sentence).

	Alternatively, ‘921 can be applied as the primary reference. ‘921 teaches all limitations of claims 1 and 20-26 except the mask pattern. It would have been obvious to adopted the mask pattern of ‘546.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160144396 is cited for multiple coating stations each with a deposition source 40 and mask 50 (Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716